Exhibit 10.2

REVOLVING PROMISSORY NOTE

 

$10,000,000.00

August 10, 2007

This Revolving Promissory Note evidences certain indebtedness of Borrower to
Lender as contemplated in a certain Loan and Security Agreement between them of
even date herewith (“Loan Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the meaning ascribed to them in the
Loan Agreement.

FOR VALUE RECEIVED, Liberty Renewable Fuels, LLC, a Delaware limited liability
company (“Borrower”), unconditionally promises to pay to the order of ICM, Inc.,
a Kansas corporation (“Lender”), at its principal offices located at 310 N.
First Street, Colwich, Kansas 67030, the principal sum of Ten Million and 00/100
dollars ($10,000,000.00), or such lesser principal sum as may have been advanced
hereunder, together with interest from the date hereof on the unpaid principal
balance hereunder, computed daily, at the rate per annum equal to the Interest
Rate (as the same may change from time to time) for each advancement of funds
hereunder and under the Loan Agreement.

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.

The outstanding principal amount, together with all accrued but unpaid interest
thereon, shall be due and payable on November 1, 2007 (“Maturity Date”).

From the date hereof until the Maturity Date, Borrower may borrow, repay without
penalty or premium, and reborrow hereunder an aggregate principal amount at any
one time outstanding up to but not to exceed the principal sum set forth above
as provided in the Loan Agreement. If any payment is not paid within 10 days
after the date when due, Borrower shall pay to Lender a late charge, for the
purpose of defraying Lender’s expense in handling such late payment, in an
amount equal to the lesser of $50.00 or .5% of the principal amount outstanding
hereunder, together with interest at the Default Rate as set forth in Article
2.2 of the Loan Agreement.

This Note is secured by certain Collateral as more fully set forth in the Loan
Agreement.

Borrower hereby: (i) waives presentment, demand, notice of protest and notice of
nonpayment and any other notice required to be given under the law to Borrower
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, or any endorsement or guaranty of this Note or of any document or
instrument evidencing any security for payment of this Note; and (ii) consents
to any and all delays, extensions, renewals or other modifications of this Note
or waivers of any term hereof or release or discharge by Lender of any obligors
or release, substitution or exchange of any security (including all or a portion
of the Collateral) for the payment hereof or the failure to act on the part of
Lender or any indulgence shown by Lender, from time to time and in one or more
instances (without notice to or further assent from Borrower) and agrees that

 

- 1 -



--------------------------------------------------------------------------------

no such action, failure to act, or failure to exercise any right or remedy on
the part of the Lender shall in any way affect or impair the obligations of
Borrower or be construed as a waiver by Lender of, or otherwise affect, any of
Lender’s rights under this Note, under any endorsement or guaranty of this Note,
or under any document or instrument evidencing any security for the payment of
this Note.

Upon the occurrence of any of the following events of default, this Note and any
other obligation or liability of Borrower to the Lender shall, at the option of
the Lender, become immediately due and payable: (i) default in the performance
of any liability or obligation of Borrower or of any co-maker, endorser,
guarantor or surety of any liability of Borrower to the Lender, including
default in the payment of any part of the principal of or interest upon this
Note as the same becomes due; or (ii) an Event of Default under the Loan
Agreement, which Event of Default remains uncured within the allowed period (if
any).

If any one or more of the provisions of this Note shall for any reason be held
to be invalid, illegal or unenforceable, in whole or in part or in any respect,
or if any one or more of the provisions of this Note operate or would
prospectively operate to invalidate this Note, then, and in either of those
events, such provision or provisions only shall be deemed null and void and
shall not affect any other provision of this Note and the remaining provisions
shall in no way be affected, prejudiced or disturbed hereby.

The Lender shall, to the extent allowable by law, be entitled to recover
reasonable attorneys’ fees incurred in the enforcement and collection of this
Note.

No provision of this Note shall require the payment or permit the collecting of
interest in excess of the maximum rate permitted by applicable law; and, if any
sum is collected in excess of the applicable maximum rate it shall be construed
as a mutual mistake of Borrower and Lender and such excess sum shall be credited
to principal or, if this Note has been repaid in full, refunded to Borrower.

This Note and the rights and obligations of the parties thereto shall be deemed
lo be contracts under the laws of the State of Kansas and shall be governed by
and construed and enforced in accordance with the laws of said State without
reference to its conflict of laws rules. The parties agree that any legal
proceeding based upon the provisions of this Note will be brought exclusively in
either the United States District Court for the District of Kansas at Wichita,
Kansas, or in the Eighteenth Judicial District Court, Sedgwick County, Kansas,
to the exclusion of all other courts and tribunals. The parties hereby consent
and agree to be subject to the jurisdiction (both personally and as to the
subject matter) of the aforesaid courts in such proceedings.

This Note, the Loan Agreement and the Loan Documents constitute the entire
agreement between the parties as to the subject matter hereof. There are no
verbal understandings, agreements, representations or warranties which are not
expressly set forth herein and therein. This Agreement expressly supersedes all
prior agreements between the parties relating to the subject matter hereof. By
execution hereof, the signor certifies that s/he has read this Agreement and
that s/he is duly authorized to execute this Agreement in the capacity stated
below.

 

- 2 -



--------------------------------------------------------------------------------

This Note is executed as of the day and year first set forth above.

 

LIBERTY RENEWABLE FUELS, LLC By:   LOGO [g92285img002.jpg]   David Skjaerlund –
President & CEO   (“Borrower”)

 

- 3 -